FOLLETT, J.
(dissenting). The sole question involved in this action is whether the plaintiff established by legal and sufficient evidence that her uncle, Sylvester Rix, gave-to her the seven notes and the cow, the value of which this action is brought to recover. It has long been the rule in this state, so often declared that it has become elementary, that whoever claims title to property by gift must establish it by evidence that is clear, convincing, strong, and satisfactory. In such cases the law “does not so much consider the bearing or hardship of its doctrine upon particular cases as it does the importance of preventing a general public mischief which may be brought about by means, secret and inaccessible to judicial scrutiny, from the dangerous influences arising from the confidential relation of the parties.” 1 Story, Eq. Jur. § 310; Case v. Case, 49 Hun, 83, 1 N. Y. Supp. 714. The rule in such cases is that the gift must be established by evidence possessing the highest degree of probative force. All the authorities agree in this, though the rule is expressed in various forms. Scoville v. Post, 3 Edw. Ch. 203; Grey v. Grey, 47 N. Y. 552; Grymes v. Hone, 49 N. Y. 17; Shakespeare v. Markham, 72 N. Y. 400; Lewis v. Merritt, 113 N. Y. 386, 21 N. E. 141; Ridden v. Thrall, 125 N. Y. 572, 26 N. E. 627; Devlin v. Bank, 125 N. Y. 756, 26 N. E. 744; Van Fleet v. McCarn (Sup.) 2 N. Y. Supp. 675; Gaylord v. Gaylord, 7 N. Y. St. Rep. 703; Jennings v. Davis, 31 Conn. 138; Pom. Eq. Jur. § 1146. In Grymes v. Hone, supra, it was said:
*996“As there is great danger of fraud in this sort of gift, courts cannot be toe cautious in requiring clear proof of the transaction. This has been the rule from the early days of the civil law (which- required five witnesses to such a gift) down to the present time."
In May, 1891, Sylvester Rix, the alleged donor, was very ill of pneumonia, at which time he was 81 years of age. This sickness was testified to by the plaintiff, by Clark Rix, her brother and principal witness, and by Grace Rix, a niece of the plaintiff, who was sworn in behalf of the plaintiff and testified:
“Am daughter of Clark Rix, and in May, 1891, lived with them [the plaintiff and her father] at TJncle Sylvester’s, when he had an attack of pneumonia. I remember father calling her [plaintiff] early one morning, and she went downstairs. Uncle was very sick at that time, but recovered,, and lived for more than a year after that, and was right around attending to his usual business.”
The only transaction between the alleged donor and the plaintiff in which anything was skid or done about giving her the property in suit occurred during this illness. At this alleged interview, Sylvester Rix, the plaintiff, and Clark Rix were alone present, and the only evidence describing the transaction was given by Clark Rix, who testified:
“When he [Sylvester Rix] was sick, in May, he called me early one morning and said, T want you to call Maryette.’ I called her, and we went into his room. He said, T want to talk with you and Maryette with reference to what I want to give Maryette and you.’ He said, T want her to have some notes.’ He said that the roan cow was hers, and that he wanted her to have the Leech note, the two Wetmore notes, and the Allen and Whitlock note. I said to him, ‘Uncle, I do not think we can hold that property.’ He said, ‘You can, because you will have possession of it. I will ask Hunt when he comes up.’ Hunt came up that morning, and he and uncle had a conversation there that morning. * * . * The conversation about the property that I lay claim to under gift took place at the same time as the conversation in which my sister claims that the notes were given to her. I went upstairs, and brought her down to hear that conversation, about four or five o’clock in the morning. The only persons who heard this conversation were my sister, Mr. Rix, and myself. He said he wanted to give her some notes. He named four different notes, and said, also, the roan cow. I did not see the tin trunk that morning, and no notes were present. He didn’t hand any notes to her. He said he was prostrated, and it might go hard with him. The only conversation I ever heard with Mr. Rix about giving away these notes was at five o’clock in the morning, when she was present, and afterwards when Hunt was present; and none of the notes on either occasion were present or delivered to her. Uncle got around after that.”
This is the only direct evidence given in behalf of the plaintiff tending to show that Sylvester Rix gave the property to the plaintiff, and this evidence falls far short of establishing a gift. The cow was on the farm, and remained there afterwards as before. The notes were not present, and were not delivered to the plaintiff. Delivery of a subject of a gift is essential to constitute a legal gift. The alleged donor did not surrender possession of the notes, or of any of the property, but retained all in his possession as before. It is conceded that thereafter and until his death Sylvester Rix received the interest on these notes as before. The plaintiff testified, “I never claimed that I collected interest on those notes.” The only corroborative evidence tending to support a gift of these notes was given by the widow of Alfred Leech, who testified that *997in July, 1891, she called on Sylvester Rix to pay the interest on her husband’s note, and that he then said that the note was the plaintiff’s; that afterwards Mr. Rix brought the note to her house, and that she paid the interest to him; and that in July, 1892, she called to pay the interest then due, and “Mr. Rix told Maryette to get the note. We were in the sitting room. Maryette went into the parlor, and brought back the note with her. I counted out fifty' dollars, and handed it to Clark Rix, and asked him to indorse it on the note, and he done so. Then I asked him for a receipt, and he wrote the receipt. Mr. [Sylvester] Rix signed it.” Clark Rix testified that Sylvester Rix signed the receipt. Mr. Whitlock testified that the payments of the note of Allen & Whitlock for §450, made subsequently to May, 1891, were made to Sylvester Rix, but there is no occasion for calling attention to the fact that after this alleged gift in May, 1891, the plaintiff had no control over the notes, for she testified that she never claimed to have received anything on them. Mark Rix, a brother of the plaintiff, testified that shortly after the death of Sylvester Rix he asked the plaintiff, “Have you ever had them notes in your possession, and received the interest on them as yours?” and she said she never had. This conversation was at plaintiff’s house the day before the will was proved. Arnold Kerkendall testified that he was present at this conversation, and that she said that she never had the notes in her possession, and never received any interest on them. The same witness testified on another occasion that the plaintiff said that the notes had never been “delivered up to her or given to her.” Harriet Briggs, a sister of the plaintiff, testified that she heard the plaintiff say that she had never had the notes in her possession, or received the interest on them, previous to the death of Sylvester Rix. Dr. Hunt, the executor, testified that the plaintiff told him that her uncle never delivered the notes to her in his lifetime, and that the reason why she did not collect the interest on the notes was because she had nothing to do with them, except that she knew where they were. A further statement in the testimony is referred to as corroborating Clark Rix. He testified that James Robinson called at the house about a week before the death of his uncle, and asked to see the note of his father; that his uncle said, “What notes I have got you will find in that box.” The witness then got out the box, and took the notes from a yellow envelope, laid them on the bed, and picked' out the Robinson note; and that none of the notes claimed by the plaintiff were among the notes in the envelope. Mr. James Robinson was not called, and Clark Rix corroborates himself. There is not one word of testimony tending to show any transaction between Sylvester Rix and the plaintiff in which he gave to her notes Nos. 2, 6, and 7, amounting to nearly $600. The only evidence upon which it is pretended to found a gift of these notes is that of Clark Rix, who testified that:
“In the fall of 1892, he said that he had. given my sister some more of those notes. I-Ie said that she was an old woman for one of her age, and she had no home unless he provided for her. There was nobody to look after her, and he would provide for her. He said there was no one to provide for her, and that she would have to be taken care of, for she had no hom.e of her own. He spoke *998of this Marvin note; said that there was thirty dollars that Marvin had paid him that should be indorsed; that sister had the note, and that the money had been used in fixing the house.”
It is upon such slender evidence that this claim is sought to be supported, and by a witness who characterizes his relation to the action and his interest in the result as follows:
“I have a lawsuit pending with the executor of the Sylvester Rix estate. X h*ve made a claim to certain personal property that was on the premises at the time of his decease, claiming that he had given it to me. I have stated to Dr. Hunt that I had been advised by counsel that, if Maryette won, I could win,”
After the death of Sylvester Rix these notes were in the posses-i sion of the plaintiff until the estate was inventoried, and that is urged as a circumstance tending to show a gift. The plaintiff had been a trusted domestic of her uncle for nine years. She knew where his notes were kept, and from time to time, when he had ocr casion to use them, he quite naturally sent her for them. He was old and feeble, and she was young and strong, and trusted by her uncle. After the death of the uncle, this plaintiff and her brother were in charge of the household, and the box where the notes were kept was not locked, and the fact that she had possession of these notes after his death has no probative force. Conklin v. Conklin, 20 Hun, 278; Grey v. Grey, 47 N. Y. 552; In re Bolin, 136 N. Y. 177, 32 N. E. 626; Kenney v. Public Adm’r, 2 Bradf. Sur. 319; Drischler v. Van Den Henden, 49 N. Y. Super. Ct. 508; Alsop v. Bank (Sup.) 21 N. Y. Supp. 300.
It is urged that this plaintiff performed unusual services outside of ordinary household duties for her uncle. The evidence is to the contrary. It is true that she sometimes milked the cows, drove them to and from the pasture; but during the period when she was performing these services Clark Rix was running the farm on shares, and it was for him, and not her uncle, that these services were rendered. So far as it appears, the duty of the plaintiff in the household of her uncle was simply to care for him and herself. Whether she was paid or not does not appear, but she at least was given one-half of his farm, the validity of which conveyance is not questioned. If it be conceded that every word of the testimony offered in behalf of this plaintiff is true, it fails to establish a cause of action. It is as well settled as anything can be that a gift made in anticipation of death is absolutely revoked by the recovery of the donor from the peril in the presence of which he made the gift. The fact that the gift claimed by the plaintiff was made in apprehension of death is clearly proved by the evidence given in her behalf, and it is also clearly proved by her witnesses that her uncle recovered from that sickness, lived more than a year, and took charge of his business as usual. This was a revocation of the gift. The fact that her uncle supposed that he had some personal property to dispose of, and that he made a will two days before his death, bequeathing all of his personalty to his only surviving brother, is some evidence that he believed that he had personalty to bequeath. On looking into the inventory, we find that he held notes amounting to more than $3,500; and Clark *999Bix testified on the trial that he and this plaintiff claimed all of them as gifts, except about $600, as the result of the transaction of May, 1891. His claim, of course, can be supported only by the evidence of his sister, whose claim he supports in this action. This witness is not a disinterested one, but is as directly interested in the result as though- he were testifying in his own behalf. In Farian v. Wiegel, 76 Hun, 462, 28 N. Y. Supp. 95, and in Ridden v. Thrall, 125 N. Y. 572, 576, 26 N. E. 627, it was held that a gift, the validity of which depended upon the uncorroborated evidence of the wife of the donee, was not proved by plain and satisfactory evidence. In the case at bar the gift is supported solely by the evidence of a person who testified that he was directly interested in the result, because he expects to succeed in his action against the executor by proving by the plaintiff in this action the transaction of May, 1891. Many cases might be cited in respect to the kind of evidence required to support a gift asserted for the first time after the death of the alleged donor, many of which are referred to in Manhardt v. Frye (decided at the present term) 44 N. Y. Supp. 836, and others will be found -in the treatise upon gifts in the second volume of the last edition of Prof. Schouler’s treatise on the Law of Personal Property, whose discussion of this subject is thé ablest and fullest which ! have found. - The referee erred in denying the defendant’s motion, made at the close of the plaintiff’s case, that the complaint be dismissed, and the defendant’s exceptions to the conclusions of law were well taken. There are exceptions to the admission of evidence given in behalf of the plaintiff which, I think, were well taken, but, having reached the conclusion that the evidence fails to establish a cause of action, it is unnecessary to consider them.
The judgment should be reversed, and a new trial granted, with costs to abide the event.
GREEN, J., concurs.